      Case 4:18-cv-02139 Document 73 Filed on 12/07/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                            UNITED STATES DISTRICT COURT                               December 07, 2020
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

AMGUARD INSURANCE COMPANY,                       §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §              CIVIL ACTION H-18-2139
                                                 §
LONE STAR LEGAL AIDE, ET AL.                     §
                                                 §
       Defendant.                                §

                                              Order

       The jury trial in this matter is set to begin Monday, March 1, 2021 at 1:00 p.m. in Courtroom

9D, 515 Rusk, Houston, Texas. The final pretrial conference will be held at 10:00 a.m. on this same

date. The joint pretrial order and all other required trial materials (See Judge Miller’s court

procedures available at www.txs.uscourts.gov) are due no later than close of business Tuesday,

February 16, 2021. All objections to the parties’ exhibits and/or witnesses are due no later than

close of business on Monday, February 22, 2021.

       The parties are ORDERED to attend mediation at least twenty days prior to trial and shall

submit a status report to the court regarding that mediation.



       Signed at Houston, Texas on December 7, 2020.




                                              ________________________________________
                                                           Gray H. Miller
                                                  Senior United States District Judge
